Judgment and order (one paper), Supreme Court, New York County (Edward H. Lehner, J.), entered January 12, 2009, which granted respondent New York Life Insurance Company’s cross motion to dismiss the petition brought pursuant to CPLR 5225 seeking an order directing respondent to release to petitioners the full value of the life insurance policy covering decedent’s life, owing to Regent Abstract Services, Ltd., unanimously affirmed, without costs.
The IAS court correctly held that the subject insurance policy, which had lapsed for nonpayment of premiums, was not reinstated prior to decedent’s death. The policy expressly required that the insured be alive at the time it received a past due premium in order for the policy to be reinstated. The policy lapsed on February 27, 2008. The insurer, New York Life Insurance Company, received the overdue premium payment on March 6, 2008; however, the decedent died in the interim, on March 3, 2008. Since a condition for reinstatement was not met, the policy could not be revived (see Scott v American Republic Life Ins. Co. of N.Y., 88 AD2d 949 [1982]).
Petitioners’ and cross-petitioners’ reliance on the “postal acceptance rule” for payment is misplaced because here the policy specifically required receipt while the insured was alive in order for the policy to be reinstated (compare Government Empls. Ins. Co. v Solaman, 157 Misc 2d 737 [1993]).
We have considered petitioners’ and cross-petitioners’ remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Nardelli, Renwick and Freedman, JJ.